Case 2:19-cv-17721-BRM-ESK Document 1-1 Filed 09/06/19 Page 1 of 24 PagelD: 16

5/7/2018 vide SHOWS COPS KICK TNMOCENC Vici UL Hen y eran sae eH

Menu Set Weather Subscribe

Search

 

 

HUDSON COUNTY

Video shows cops kick innocent victim

of fiery crash

Updated June 8, 2017 at 10:35 AM;
Posted June 7, 2017 at 2:47 PM

1.5k

HG shares

By Caitlin Mota

The Jersey Journal

UPDATE: Jersey City looks to fire officers who kicked man

 

Editor's note: This story has been updated to include a
new comment from Hudson County Prosecutor Esther
Suarez.

JERSEY CITY - In a new video of a fiery crash that critically
injured a West New York man Sunday night, police officers
are seen kicking and dragging the man -- who sources say

was a victim in the two-car wreck -- into the roadway. 1

D

hittp://waw.nj.com/hudson/indes ssf/2017/06/serious_concerns_alter_video_shows_cops_kicking_miatmlfineart_2box_hudson 1/5
Case 2:19-cv-17721-BRM-ESK Document 1-1 Filed 09/06/19 Page 2 of 24 PagelD: 17

5/7/2018

viaeo snows cops KICK innocent victim of fiery"crash | NJ.com

City officials said Wednesday morning they have "serious
concerns" about how police handled the pursuit that began

sometime around 11 p.m. in the Greenville section of the -

city and ended about six miles away with an innocent man
fighting for his life.

The video, obtained by Univision and shared with The
Jersey Journal, shows the 28-year-old man emerge from a
burning car with parts of his body covered in flames. He is
seen rolling on the ground to put out the flames. At the
same time, more than half a dozen officers, many with their
guns drawn, surround the man.

At least one cop in the video is seen forcefully kicking him in
the head and neck area. Other officers are seen stomping
on parts of his body.

Leo Pinkston, 48, has been charged with aggravated

assault and eluding in the crash. Police fired multiple shots

at Pinkston about a mile down the road before the crash.

hitpy//www.nj.com/hudson/index .ssf/2017/06/seriou s_concerns_alter_video_shows_cops_kicking_ma.html#incart_2box_hudson 2/5
Case 2:19-cv-17721-BRM-ESK Document 1-1 Filed 09/06/19 Page 3 of 24 PagelD: 18

5/7/2018

hitp:/www.nj.com/hudson/index ssf/2017/06/serious_concerns_after_video_shows_cops_kicking_ma.html#incart_2box_hudson

VIUEO STIOWS COPS KICK MiuUTomt veut wreea

"Our investigators have reviewed the video and we believe
with certainty that this man is the bystander from West
New York who suffered burns, not Leo Pinkston, the
individual pursued by police," Hudson County Prosecutor
Esther Suarez said in a statement.

A friend of the victim, who asked not to be identified out of
respect for the family, said the 28-year-old was driving
home from work when he tried to avoid crashing with
Pinkston's speeding car.

The victim is still in the hospital "fighting for his life" with
multiple broken bones and second- and third-degree burns,
the friend said. The victim also has a very swollen face,
which his friend said he thought was odd. After seeing the
latest video, he is certain the man is his friend.

"It was just shocking,” he said. "I didn't think a fire could
cause that."

City spokeswoman Jennifer Morrill said the city is
concerned about the way the pursuit was handled, and
sources Say it should have been called off at some point.

"We have serious concerns about the conduct of this
pursuit, however, we are reserving judgment until the
conclusion of the prosecutor's investigation,” said Morrill,
who declined to comment specifically on the video.

No cops have been suspended in connection with the a

chase, Carmine Disbrow, president of the Jersey City Police
Officer's Benevolent Association, said. He criticized Public

3/5
Case 2:19-cv-17721-BRM-ESK Document 1-1 Filed 09/06/19 Page 4 of 24 PagelD: 19

5/7/2018 viueo shows cops Kick innocent victim Of Nery crasn 1 iNy.com

Safety Director Jim Shea's decision to confiscate new
police SUVs from the district's involved in the pursuit.

 

"As it should be, this entire incident is being fully
investigated," said Carmine Disbrow, president of the
JCPOBA. "Taking swift action isn't always elegant, but this
video clearly shows that the officers acted quickly to
extinguish the flames, and pull this man out of harm's way."

Suarez encouraged any other witnesses with additional
footage or information on the incident to contact her office.

"I'd like to thank the individual who came forward with this
video and I'd like the public to know that we welcome their
help," Suarez said. "This video is now part of all the
evidence we are considering as we investigate the actions
of all individuals who were involved with the events of
Sunday night in Jersey City."

Jersey Journal staff writer Michaelangelo Conte ra
contributed to this report.

hitp://www.nj.com/hudson/index sst/2017/06/seriou 5_concerns_after_video_shows_cops_kicking_ma.html#incart_2box,_hudson 4/5
Case 2:19-cv-17721-BRM-ESK Document 1-1 Filed 09/06/19 Page 5 of 24 PagelD: 20

5/7/2018 Four Jersey City cops suspetided after chase video showed Victhir veing tucacu

 

ON AIR NOW: DEMINSKi & DOYLE

JeRseYIO1.5

LOGK: NJ 101.5 ON ALEXA NJ 101.5 FLASH BRIEFINGS WEATHER NJ 101.5 APP GET OUR NEWSLETTER PODCASTS BERMUDA CRUISE BIG JOE TALENT SHOW

HOME | NEWS | EVENTS | ONAIR | LISTEN | INSIDERS | CONTESTS | WEATHER | TRAFFIC | CONTACT ¢

 

 

TALKING ABOUT
<
EW MESS
Te MC 13
FOUR JERSEY CITY COPS SUSPENDED AFTER CHASE,
VIDEO SHOWS VICTIM BEING KICKED
AW ALEXAHDER
Email Address
netr ON f f SHARE ON FACEBOOK
cATES} POSTS
JERSEY CITY ~ Four Jersey City police officers have been suspended in connection with a controversial police chase
that ended in a fiery crash — and with officers seen in a video seeming to kick and drag an innocent victim of the
incident.
Jersey City Mayor Steven Fulop on Monday announced four police officers including a lieutenant have been
suspended indefinitely without pay, and two deputy chiefs have been transferred.

The suspended officers were identified as Lt. Keith Ludwig, Officer M.D. Khan, Officer Erik Kosinski and Officer

Francisco Rodriguez. The deputy chlefs were not identified.

_£>. Steven Fulop
uy @StevenFulop

The actions here are fair. Not every decision is easy but we all
must be accountable 4 our actions, Especially those w/public
trust twitter.com/njdotcom/statu...

3:32 PM - Jun 12, 2017

18 See Steven Fulop's other Tweets

 

http://nj 101 5.com/four-jersey-city-cops-suspended-after-chase-video-shows-victim-being-kicked/ 1/4
Case 2:19-cv-17721-BRM-ESK Document 1-1 Filed 09/06/19 Page 6 of 24 PagelD: 21

5/7/2018

ruur Jersey Cily cops suspended after chase, video shows victim being kicked
Fulop and Jersey City Public Safety Director James Shea said they had concluded the officers violated several
guidelines during the chase, including firing shots from their vehicle at another moving vehicle. New Jersey State
Attorney General guidelines state officers should only fire at moving vehicles as a matter of last resort to protect

public safety,

Authorities say Leo Pinkston led police on a chase lasting several blocks late on the evening of June 4, and was

involved in at least two separate crashes over the course of the pursuit.

It ended when he crashed into a utility pole, which caused a fire that injured Miguel Feliz-Rodriguez, who was driving
on Tonnelle Avenue. Hudson County Prosecutor Ester Suarez said after the crash, Feliz-Rodriguez was taken to the

Burn Center at St. Barnabas Medical Center in Livingston, where he was listed as being in stable condition as of

Thursday night.

Video from the incident surfaced several days later, seeming to
show police kicking and dragging a bystander at the end of the

pursuit.

Suarez has asked people not 10 rush to judgment, but promised a
thorough review of the incident. She said authorities would have

to “review over 15 videos containing several hours of evidence,

Jersey City Mayor Steven Fulpop (David Matthau, Townsquare edie
NJ

interview more than 20 witnesses and conduct a ballistics

investigation into multiple shootings.”
She said after Fulop's announcement that the investigation is ongoing and results are pending.

Carmine Disbrow, president of the Jersey City Police Officer's Benevolent Association, has said he believes the video

shows officers actually trying to help the man in question.

“Taking swift action isn’t always elegant, but this video clearly shows that the officers acted quickly to extinguish the

flames, and pull this man out of harm’s way,” he said last week.

Fulop previously said what he saw in the video was “unacceptable” and said "We'll pursue termination and criminal

charges as appropriate.

Patrick Culligan, president of the NJ State Policemen’s Benevolent Association, said of Fulop's announcement: "We
don't represent the Jersey City guys, but | think it’s a pretty terrible rush to judgement. { have a lot of faith in
Prosecutor Suarez but | think that she could make that decision. Ancther rush to judgment. Disappointing that

politicians feel like they should be inserting themselves into police cases. Par for the course in 2017 | guess."
Feliz underwent surgery for burns last week and remains hospitalized.

David Matthau, Adam Hochron and the Associated Press contributed to this report.

Contact reporter Dan Alexander at Dan. Alexander@townsquaremedla.com.

More from New Jersey 101.5:

Spadea  Herole Jersey City cops cs fire) Mayor «|

http://nj 101 5.com/four-jersey-city-cops-suspended-after-chasc-video-shows-victim-bein g-kicked/

 

 

2/4
Case 2:19-cv-17721-BRM-ESK Document 1-1 Filed 09/06/19 Page 7 of 24 PagelD: 22

5/7/2018 Sere ing sean pense eteeny es a

Menu Set Weather Subscribe
Signin Search

HUDSON COUNTY

Jersey City settles police brutality lawsuit for
$14,500

Posted September 6, 2016 at 10:26 AM

jcpd.JPG

Jersey
City
police
were
accused
ina
lawsuit of
assaulting
a Jersey
City man
on Nov. 1,
2012. The
city
recently
settled
the suit
for
$14,500.
(Journal
file
photo)

shares

By Ron Zeitlinger
The Jersey Journal a

Jersey City has agreed to pay a city resident $14,500 to settle a police brutality
lawsuit the man filed two years ago, court records show.

http://www.nj.com/hudson/index.ss{/2016/09/jersey_city_settles_police_brutality_lawsuit_for_].html 1/2
Case 2:19-cv-17721-BRM-ESK Document 1-1 Filed 09/06/19 Page 8 of 24 PagelD: 23

5/7/2018

wavy cere Pveewe commen,

In a federal lawsuit initially filed Sept. 3, 2014, Tevin Henry accused more than a
dozen police officers of assaulting him after they ordered him to stop while he
was riding a bicycle on Winfield Avenue at 9:30 p.m. on Nov. 1, 2012.

Henry said in his lawsuit that he dropped the bike and put his hands in the air
when the police officers ordered him to stop. The lawsuit also says the police
officers "pushed (Henry's) face into the ground and began hitting him with
flashlights and night sticks in the face."

TEVIN HENRY AMENDED LAWSUIT

Police also "twisted his ankles and kicked and stepped on his chest," Henry said
in the lawsuit." Henry said he was handcuffed and accused of carrying a gun,
but when he was searched police found only a flashlight and they smashed it,
the lawsuit said.

Jersey City officials did not immediately respond to a request for comment.

The settlement, first reported by John Paff on his
njcivilsettlements.blogspot.com website, was approved by the Jersey City City
Council -- by a 9-0 vote -- at its Aug. 17 meeting.

The lawsuit alleged excessive force, brutality and assault and battery by police.
The lawsuit also said Henry suffered "severe and grievous permanent injuries,"
but it did not specify the injuries.

According to federal electronic court records, the Jersey City Police
Department is a defendant in 16 cases.

Registration on or use of this site constitutes acceptance of our User Agreement and Privacy Policy

© 2018 New Jersey On-Line LLC. All rights reserved (About Us),
The material on this site may not be reproduced, distributed, transmitted, cached or otherwise used, except with the prior

written permission of New Jersey On-Line LLC.
Community Rules apply to all content you upload or otherwise submit to this site.

{> Ad Cholces rat

http://www.nj.com/hudson/index.ssf/2016/09/jersey_city_settles_police_brutality_lawsuit_for_1.html 2/2
Case 2:19-cv-17721-BRM-ESK Document 1-1 Filed 09/06/19 Page 9 of 24 PagelD: 24

5/7/2018

Menu Set Weather Subserlbe

Search

HUDSON COUNTY

Jersey City to pay $45K to settle police brutality

claim

Updated June 9, 2017 at 1:07 PM;
Posted June 9, 2017 at 11:24 AM

 

The Jersey City council is
scheduled to approve a $45,000
settlement to end a police
brutality lawsuit filed in 2012.
(Reena Rose Sibayan | The Jersey
Journal)

19

shares

By Terrence T. McDonald, tmcdonald@jjournal.com

The Jersey Journal

JERSEY CITY -- A man who accused Jersey City cops of beating him during a
2011 party on Martin Luther King Drive is set to receive $45,000 to drop his
federal lawsuit against the city.

Michael Wheeler was arrested after police officers responded to the event ona "D
report of there being people with handguns nearby. Wheeler, who said he was
working security at the party, alleged a group of four officers grabbed him,

http://www.nj.com/hudson/index.ssf/2017/06/jersey_city_to_pay_45k_to_settle_police_brutality.html 1/3
Case 2:19-cv-17721-BRM-ESK Document 1-1 Filed 09/06/19 Page 10 of 24 PagelD: 25

5/7/2018

http://www.nj.com/hudson/index.ssf/2017/06/jersey_city_to_pay_45k_to_settle_police_brutality.html

Jersey City to pay $45K to sétile police brutality claim] NJ.com
punched him, kneed him in the gut and hit him with a baton when he wouldn't
leave the scene.

The officers said there was physical contact but argued they did not use
excessive force.

Wheeler suffered a fractured skull and drifted in and out of consciousness for
up to six hours while he was at the hospital following the beating, according to a
March 14, 2016 decision by U.S. District Judge Madeline Cox Arleo, who allowed
some of Wheeler's claims to move forward and dismissed others. Some of the
incident was caught on video that gave "credence to plaintiffs’ claims of
excessive force," the judge said.

Wheeler and his wife initially filed the lawsuit in December 2012. The matter
was set for trial in early May when both parties settled.

The City Council is scheduled to approve the $45,000 settlement on
Wednesday.

ADVERTISING

Learn mole

 

This week the city's police force faced new accusations of police
brutality following a six-mile pursuit Sunday night that ended in a car crash on
Tonnelle Avenue.

A video surfaced Tuesday showing police officers kicking a man who had
climbed out of a burning car. The man turned out not to be Leo Pinkston, the
man police say led them on the chase, but Miguel Feliz, a West New York man
whose car Pinkston is accused of crashing into at the end of the pursuit.

Feliz remains hospitalized in stable condition. a

Terrence T. McDonald may be reached at tmcdonald@jjournal.com. Follow him
on Twitter @terrencemed. Find The Jersey Journal on Facebook.

2/3
Case 2:19-cv-17721-BRM-ESK Document 1-1 Filed 09/06/19 Page 11 of 24 PagelD: 26

5/14/2018

Menu Set Weather Subscribe
Search

JERSEY JOURNAL PRINT EDITION

Brutality lawsuit against Jersey City police, tavern

moving forward

Updated Jul 17, 2017;
Posted Jul 15, 2017

 

Hector Mejias, 36, of Jersey City.
Photo taken on September 30,
2012. Michael Dempsey | The
Jersey Journal

72

shares

By Caitlin Mota

The Jersey Journal

The Jersey City Police Department and a former mayor's son are at the center
of a multi-million dollar police brutality lawsuit that alleges a man was beaten

so viciously he suffered permanent brain damage.

The allegations stem from a 2012 assault outside Healy's Tavern on Newark
Avenue involving off-duty police officers and the bar's owner, Jeremiah S. Healy, 1 a
a Jersey City firefighter and son of then-Mayor Jerramiah Healy.

Hector Mejias is seeking damages for pain, suffering and emotional distress for
the Sept. 29 incident.

http://www.nj.com/jjournal-news/index.ssf/2017/07/brutality_lawsuit_against_jers html 1/4
Case 2:19-cv-17721-BRM-ESK Document 1-1 Filed 09/06/19 Page 12 of 24 PagelD: 27

5/14/2018

http://www.nj.com/jjournal-news/index.ssf/2017/07/brutality_lawsuit_against_jers.html

Motions to dismiss the lawsuit were denied by an Essex County Superior Court
judge in June. The case was transferred out of Hudson County because at least
one person listed in the complaint has a relative working in the Hudson
courthouse. The next hearing in the case is Aug. 14.

According to the lawsuit, Mejias was driving home when he saw a group near
the bar beating another man in the middle of the street. Mejias told the
attackers to stop beating up the victim and said he was going to call the police,
the lawsuit says. When he took out his phone, the men doing the beating said

they were cops.

Those officers, who were off-duty and are identified in the lawsuit as detectives
Chris Heger and Mark D'Ambrosio, appeared "highly intoxicated” and
approached Mejias, the suit says.

In the lawsuit Mejias says he went back to his car, but Healy Jr. tried to stop him
from driving away. Meijas later bit three of Healy's fingers in self-defense, the

lawsuit said.

Heger and D'Ambrosio ripped Mejias from the vehicle and continued to "beat
him and kick him violently," the lawsuit indicates.

Meijas was brought to the hospital for treatment and was then arrested on
assault charges. Officials said a grand jury declined to indict Mejias in April
2013.

Authorities, however, painted a different picture of the incident in 2012. Police
reports indicated Mejias hit the off-duty officers while he was trying to defend
his friend, who was being subdued by the detectives. Healy tried to take Mejias’

keys so he couldn't get away from the officers, police said.
a
Those reports were not accurate and were intentionally "misleading" to "cover

up the actions" of Heger, D'Ambrosio and Healy, who lied to the on-duty cops
who responded to the fight, the lawsuit claims.

2/4
Case 2:19-cv-17721-BRM-ESK Document 1-1 Filed 09/06/19 Page 13 of 24 PagelD: 28

5/14/2018
The on-duty officers involved in the alleged cover-up are Stephen Wilson,
Samantha Pescatore and Sgt. Timothy Ackerley, the lawsuit said. Those officers
were not involved in the physical altercation, according to the filings.

Mejias, meanwhile, is permanently disabled because of his injuries. The lawsuit
says he suffered a concussion and has developed a seizure disorder. His eye
socket was severely damaged and he cannot return to his job as a truck driver,
the filings state.

The lawsuit also wants Healy's Tavern held accountable for allegedly serving
alcohol to Heger and D'Ambrosio, who were already drunk. Judy Taboada, the
attorney representing the tavern and Healy, did not return a call seeking
comments on the lawsuit.

Jersey City spokeswoman Jennifer Morrill declined to comment on the case,
but did stress the "all events precede (Mayor Steve Fulop's) administration."

Mejias' attorney Mario Blanch declined to discuss the specifics of the lawsuit,
but said the "actions of the Jersey City Police Department were aggressive and
heinous" and Mejias is looking forward to his day in court.

While the West New York attorney could not discuss how much money Mejias is
seeking, filings indicate the lawsuit will not exceed $10 million.

Last month, the City Council approved a $45,000 settlement for a 2011 beating
outside a house party. That settlement came as the department faces new
allegations of police brutality after video surfaced of officers kicking an
innocent man in the face after a police pursuit ended in a fiery crash.

Caitlin Mota may be reached at cmota@jjournal.com. Follow her on Twitter
@caitlin_mota-- . a

http://www.nj.com/jjournal-news/index.ssf/2017/07/brutality_lawsuit_against_jers.html 3/4
Case 2:19-cv-17721-BRM-ESK Document 1-1 Filed 09/06/19 Page 14 of 24 PagelD: 29

5/14/2018

Registration on or use of this site constitutes acceptance of our User Agreement and Privacy Polley

© 2018 New Jersey On-Line LLC. All rights reserved (About Us).
The material on this site may not be reproduced, distributed, transmitted, cached or otherwise used, except with the prior

written permission of New Jersey On-Line LLC.

Community Rules apply to all content you upload or otherwise submit to this site.

p> Ad Choices

http://www.nj.com/jjournal-news/index.ssf/2017/07/brutality_Jawsuit_against_jers.html

4/4
Case 2:19-cv-17721-BRM-ESK Document 1-1 Filed 09/06/19 Page 15 of 24 PagelD: 30

5/14/2018

Menu Set Weather Subscribe

Search

HUDSON COUNTY

$25K settlement to end case of alleged police
brutality in Jersey City

Updated Apr 23;
Posted Apr 23

 

The council is expected to approve the settlement on
April 25. (Reena Rose Sibayan | The Jersey Journal)

20

shares

By Terrence T, McDonald, tmedonald@jjournaLcom

The Jersey Journal

JERSEY CITY — The City Council this week is scheduled to approve a $25,000
settlement for a man who alleges cops attacked him and falsely charged him
with crimes outside the Salem Lafayette housing complex two years ago. ;

Jeremy Rennick sued Jersey City, its police department and four officers in
federal court last year, claiming the March 19, 2016 arrest violated his civil
rights. His attorneys and a city spokeswoman declined to comment on the

http://www.nj.com/hudson/index ssf/2018/04/25k_settlement_planned_in_jersey_city_police_bruta.html 1/3
Case 2:19-cv-17721-BRM-ESK Document 1-1 Filed 09/06/19 Page 16 of 24 PagelD: 31

5/14/2018

http://www.nj.com/hudson/index ssf/2018/04/25k_settlement_planned_in_jersey_city_police_bruta.htm!

settlement proposal, which is up for council approval on Wednesday night.

Rennick's six-count lawsuit offers a drastically different version of events than
the one described by authorities after his arrest.

Cops accused Rennick of punching one officer and dragging a second one with
his car before being taken into custody. He was charged with aggravated
assault on a police officer, eluding police and resisting arrest.

The lawsuit says surveillance video showed the cops' accounts to be untrue.
Officers Humberto Balbosa and Kevin Geib ambushed Rennick and launched a
"violent, unprovoked" attack after he stepped out of his car, according to the

lawsuit.

A spokesman for the Hudson County Prosecutor's Office said the charges
against Rennick were dismissed in October 2016. By that point, Rennick had
already spent six months behind bars, according to his lawsuit.

Rennick also named Sgt. Thomas Broderick and Officer Chris Koszyk as
defendants. A request for comment from the spokesman for Jersey City's
police unions was not returned.

Terrence T. McDonald may be reached at tmcdonald@jjournal.com. Follow him
on Twitter @terrencemced. Find The Jersey Journal on Facebook.

Registration on or use of this site constitutes acceptance of our User Agreement and Privacy Pollcy

© 2018 New Jersey On-Line LLC. Ali rights reserved (About Us),

The materia! on this sita may not be reproduced, distributed, transmitted, cached or otherwise used, except with the prior

written permission of New Jersey On-Line LLC.

2/3
Case 2:19-cv-17721-BRM-ESK Document 1-1 Filed 09/06/19 Page 17 of 24 PagelD: 32

ee Nie nae ela]

5/14/2018

Advertisement

Login Change Region

WEATHER JOPSTORIES JRAFFIC CRIME FOOD&FUN SLIDESHOWS

Jersey City man alleges police
brutality in home

A Jersey City man says he believed he was becoming the victim of a home invasion, but the
real trouble began when police arrived.

Mathias Bolton, 34, is accusing Jersey City police officers of brutality. He says plainclothes
officers answered his 911 call and never identified themselves. He says they pushed him

around and yelled at him.

Bolton says he fought back and ended up with bruises, open sores, a twisted ankle and
cracked ribs.

He says uniformed officers arrived soon after and started beating him up as well.

Jersey City police and the mayor's office say they are standing by the police report filed by two
of the officers, which says they identified themselves and that Bolton started the struggle

Bolton was charged with aggravated assault on a police officer and resisting arrest. The
charges were later downgraded. An internal investigation into the incident is under way.

HOME WEATHER $JOPSTORIES $$$ TRAFFIC CRIME = FOOD&FUN SLIDESHOWS

FOLLOW US OUR NETWORK HELPFUL LINKS MORE LINKS
Joln.Us On Facebook Optimum Careers Site Mar
Join Us On Twitter Newsday Internshins Feedback
Get our Apps News 12 Varsity Advertise Terms of Service
Go to Mobile Website Newsday Cars BSS Privacy Policy
Sion Up for Our Newsletters Newaday Homes About Us

News Tips

Send Us Photos/Video

Newscasts

All content © 2001 - 2016 Frankly and NEWS12. All Rights Reserved. For more information on this alte, please read our Privacy Polley, Terms of Service, and Ad Choices.

http://newjersey.news 1 2.com/story/34878853/jersey-city-man-alleges-police-brutality-in-home
Case 2:19-cv-17721-BRM-ESK Document1-1 Filed 09/06/19 Page 18 of 24 PagelID: 33

Menu Set Subscribe
Weather Signin Search

NEWS

Jersey City might not be reporting every time a cop uses
force

Updated Jan 8, 2019;
Posted Dec 10, 2018

 

Everything you need to know about The Force Report

 

 

 

 

Everything you need to know about The Force Report

 

Comment 77
shares

By Blake Nelson | NJ Advance Media for NJ.com

 

 
Case 2:19-cv-17721-BRM-ESK Document 1-1 Filed 09/06/19 Page 19 of 24 PagelD: 34

The Force Report is a continuing investigation of police use of force in New Jersey.
Read more from the series or search your local police department and officers in the

full the database.

 

Note. After publication, Jersey City officials turned over 70 forms they found atter
the original records request. See Jersey City’s updated use-of- force numbers here.

*

Nutrisystent

,
rl

ud

‘ me |. x
> >

    

The Jersey City police chief has conceded it is possible his officers are using more
force when making arrests than publicly reported, and he is pledging new training to
ensure all incidents in New Jersey's second-largest city are documented.

The action comes in response to inquiries from NJ Advance Media as part of The
Force Report, a 16-month investigation into New Jersey's broken system for tracking
the greatest authority granted police officers.

While the state Attorney General's Office requires officers to report every use of
force, no matter the severity, the investigation found widespread inconsistencies
among local departments. Jersey City stood out as a potential anomaly.

According to reports provided by the city, officers used force in about 1.5 percent of
all arrests, less than half the statewide average and significantly less than cities of
similar populations (such as Newark and Elizabeth) and violent crime rates (Such as
Burlington City and Neptune Township). .

&

we ip x
Nutrisystent | +

*16

af
Case 2:19-cv-17721-BRM-ESK Document1-1 Filed 09/06/19 Page 20 of 24 PagelD: 35

Maria Haberfeld, a police science professor at the John Jay College of Criminal
Justice in New York, said Jersey City’s rate was likely wrong.

“Given the nature of crime there and the size of the department,’ she said, the
current rate was “very low and surprising.”

When asked about the numbers, James Shea, the city’s public safety director,
initially said some forms were missing, though at the time he did not know how
many, where they were or if they existed. (Shea oversees several public safety
agencies, including the police and fire departments.)

After a multi-week internal investigation, the police department located dozens of
reports that were missing from internal affairs files and had not been provided to the
news organization to comply with its public records request, protected by state laws.
It still has not turned over the forms.

For example, no report was turned over for an incident involving Hector Mejias, who
said in a lawsuit he was inappropriately hit and kicked by Jersey City officers in 2012.
The same goes for Tevin Henry, who settled a police brutality lawsuit with the city for
$14,500. And then there was a 2016 incident involving Jeremy Rennick, who recently
settled assault claims for $25,000.

a
Case 2:19-cv-17721-BRM-ESK Document 1-1 Filed 09/06/19 Page 21 of 24 PagelD: 36

 

 

 

 

Shea said use-of-force reports did exist for Mejias and would be turned over. But he
disputed whether officers had used force at all with Henry, and he said Rennick’s
arrest fell into the gray area where “physical contact" ended and “physical force"
began.

Even with the newly located reports, Jersey City’s rate of force would hardly budge.
Police Chief Michael Kelly said “a low number is possible in Jersey City” and called it
a sign the city's officers used restraint and de-escalated situations.

The rate is especially striking for a city known for its aggressive street crime unit,
which sometimes floods violent areas with officers on the lookout for problems.

Current and former Jersey City officers varied when asked how well force had been
recorded. Some said use-of-force forms were filled out appropriately; others said
they were sometimes ignored. One former officer laughed aloud when told of the
department's numbers.

Robert Cowan, who was chief of the department from the end of 2013 through part
of 2014, said the rate seemed low but not impossible.

“In my view, the issue is laziness, rather than a conscious effort to cover something
up,” Cowan said. “There's so much paperwork, there’s always another form you gotta
fill out.”
Case 2:19-cv-17721-BRM-ESK Document 1-1 Filed 09/06/19 Page 22 of 24 PagelD: 37

Listen to NJ.com on Alexa, on Googie Home, or via a daily
podcast

 

Ensuring local departments are reporting force as required falls to county
prosecutors. Under the current attorney general rules, local police departments are
required to submit annual reports about “all situations involving the use of physical,
mechanical or deadly force” to their respective county prosecutors. The intention is
for prosecutors to provide a layer of oversight and flag officers or departments that
may need intervention or more training.

But in Hudson County, which oversees Jersey City, that didn’t happen for years, Kelly
said. Only late last year — after widespread public records requests across the state
by NJ Advance Media for police use-of-force forms — did the prosecutor's office
change course and require statistics to be filed quarterly.

Representatives for the county prosecutor's office and Mayor Steven Fulop did not

return requests for comment.

Kelly said the city’s police department uses an internal warning system to flag
officers who frequently use force, and he said the 188 excessive force complaints the
department faced from 2012 through 2016 was a relatively low number. He also said
anew computerized reporting system will make it easier to track force going
forward.

 
Case 2:19-cv-17721-BRM-ESK Document 1-1 Filed 09/06/19 Page 23 of 24 PagelD: 38

But he said it’s possible his officers aren't properly reporting some physical
restraints, which is the most common type of force across the state. In response to
NJ Advance Media’s investigation, he promised additional training for all officers
beginning early next year.

Part of the problem, he said, was that the attorney general's original directive wasn’t
clear on how force should be tracked.

“It wasn't explained, exactly, where these forms had to go,” he said. “And it’s still
not.”

Read more from The Force Report:

* How N.J.'s system for stopping potentially abusive cops broke down

 

* Search your town and local police officers to see how much force they use

 

¢ They claimed they were victims of police brutality. Read their stories.

 

« Everything you need to know about how police use force, from A-Z
* See how often police in every N.J. town punch, kick or use other force (MAP)

 

 

* Frequently Asked Questions about The Force Report
* How we built the largest database of police force in N.J. history

 

 

NJ Advance Media staff writer Stephen Stirling contributed to this report.

View Comments

Note to readers: if you purchase something through one of our affiliate links we may
earn a commission,

A D \ /[ANC HK ' Registration on or use of this site constitutes acceptance of our User
_ BA agreement and Privacy Policy
Case 2:19-cv-17721-BRM-ESK Document 1-1 Filed 09/06/19 Page 24 of 24 PagelD: 39

© 2019 New Jersey On-Line LLC. All rights reserved (About Us).
The material on this site may not be reproduced, distributed, transmitted, cached or otherwise used, except with the
prior written permission of New Jersey On-Line LLC.

Community Rules apply to all content you upload or otherwise submit to this site.

i Ad Choices
